3:19-mj-00455-MMS
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF

Two Thumb Drives CURRENTLY

LOCATED IN the APD evidence vault Case No. 3:19-mj-0455-MMS
identified as Property Tag: 1198642

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Ryan W. Borgeson, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of

Criminal Procedure for a search warrant authorizing the examination of the following:

/ OCT 07 2019

i. APD Property Tag: 1198642, two Thumb Drives

This item is currently in possession of the Anchorage Police Department, and the extraction
of electronically stored information from these items is described in Attachment B.

2. Lama Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF). Beginning in May 2018, I attended a 28-week ATF academy in Glynco, Georgia that
certified me as an ATF Special Agent. I have been assigned to the Anchorage Field Office since
December 2018. Since becoming a Special Agent with the ATF, I have participated in numerous

federal, state and local investigations involving firearm traffickers, armed narcotic traffickers,

felons in possession of firearms and ammunition and the use of firearms in furtherance of drug

Page 1 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 1 of 30
3:19-mj-00455-MMS

trafficking crimes and other crimes of violence. Additionally I have a Bachelor’s Degree in
Criminal Justice from Sam Houston State University.
3. Through instruction and participation in firearm and narcotic related investigations, and
through my conversations with other law enforcement officers, with whom I work, I know that:
a) The distribution of controlled substances is an activity that continues over months
and years. Persons involved in the trafficking of illegal controlled substances
typically will obtain and distribute controlled substances on a regular basis, much
as a distributor of a legal commodity would purchase stock for sale. Similarly, such
drug traffickers will maintain an “inventory” which will fluctuate in size depending
upon the demand for and the available supply of the product. I have learned through
the experience of other law enforcement officers, that drug traffickers keep records

of their illegal activities not only during the period of their drug trafficking

OCT O07 2019

violations but also for a period of time extending beyond the time during which the
trafficker actually possesses/controls illegal controlled substances. The records (PC
kept in order to maintain contact with criminal associates for future transactions
and so that the trafficker can have records of prior transactions for which the
trafficker might still be owed money or might owe someone else money, I have
learned through the experience of other law enforcement officers, drug traffickers
often have records of customers, as well as evidence of suppliers and co-
conspirators, in one or more cellular telephones, either in the contact lists, sent or

received calls, or text messages. These items are maintained in locations to which
Page 2 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 2 of 30
3:19-mj-00455-MMS
dealers of illegal controlled substances have ready access, such as within their
residences and the surrounding curtilage; their vehicles; the residences of family
members, friends and associates; the places in which they conduct their drug
distribution activities, such as stash houses or safe houses; in business locations
with which the trafficker is associated; or in storage areas.

b) In United States v. Terry, F.2d 272 (9th Cir, 1990), United States v. Angulo-Lopez,
791 F.2d 1394,1399 (9th Cir.1986), United States v. Hernandez-Escargega, 886
F. 2d 1560, 1567 (9th Cir, 1989) and in United States v. Fannin, 817 F. 2d 1379,
1381-1382 (9th Cir, 1987), the court held that in the case of drug traffickers,
evidence is likely to be found where dealers live and a search warrant may be
properly issued against a suspected drug dealer’s residence despite the lack of direct

evidence of criminal activity at the residence. The court also held, in United States

OCT 07 2015

v. Cardoza, 769 F. 2d 625, 630 (9th Cir. 1985), that a search warrant may be
properly issued to search a drug trafficker’s storage locker despite lack of in SO
evidence linking the storage locker to criminal activity.
c) Individuals involved in the use, possession, manufacture, and/or trafficking of
controlled substances commonly take measures insulate/distances themselves from
their illicit activities, as well as the instruments used therein, to include premises,
vehicles, firearms, and telephones. These measures include the use of real or
fictitious nominees for transactions and activities which require the presentation of

identification. Examples of these measures include: the use of premises rented,
Page 3 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 3 of 30
3:19-mj-00455-MMS
owned, or maintained by others (to include the use of others in opening utility
accounts); the use of cellular telephones held in another’s name; the use of others
to ship and/or receive money and/or controlled substances; the use of others to
purchase and/or store firearms, and the use of others to directly interact with the
drug customers during the transactions. These measures also include the use of
vehicles rented or owned by others, as well as the failure to transfer the title to
newly purchased vehicles from the previous owner to the trafficker or even a
nominee.
d) It is common for members of drug trafficking organizations to utilize fraudulent
identification, in order to purchase airline tickets, send wire transfers, rent

residences and storage facilities and subscribe for telephone/cellular telephone

OCT 07 2019

service. I have learned through the experience of other law enforcement officers
that it is common for drug traffickers to keep fraudulent identification nearby tS)
easily accessible to facilitate their flight upon the discovery of their illegal activities
by law enforcement, All of these items are maintained in locations to which dealers
of illegal controlled substances have ready access, such as within their residences
and the surrounding curtilage; their vehicles; the residences of family members,
friends and associates; the places in which they conduct their drug distribution
activities; such as stash houses or safe houses; in business locations with which the

trafficker is associated; or in storage areas.

Page 4 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 4 of 30
3:19-mj-00455-MMS

e) It is common for members of drug trafficking organizations to possess scanners,
security cameras and communications equipment (i.e. cellular telephones, fax
machines and computers with Internet access) to protect and conceal their operation
from law enforcement and other criminals and to monitor surveillance activities of
law enforcement. Computer equipment is also used by members of drug trafficking
organizations to store records related to drug trafficking and money laundering
activities, All of these items are maintained in locations to which dealers of illegal
controlled substances have ready access, such as within their residences and the
surrounding curtilage; their vehicles; the residences of family members, friends and
associates; the places in which they conduct their drug distribution activities; such
as stash houses or safe houses; in business locations with which the trafficker is

associated; or in storage areas.

OCT 07 2019

f) It is common for members of drug trafficking organizations, in an attempt to
disguise their identities and illegal activities, to use pre-paid cellular telephones GSO
pre-paid long distance calling cards. I know that often times the only way to
connect a subject with a particular pre-paid cellular telephone or calling card is to
seize the phone or calling card from the trafficker or his residence. The
aforementioned items are maintained in locations to which dealers of illegal
controlled substances have ready access, such as within their residences and the
surrounding curtilage; their vehicles; the residences of family members, friends and

associates; the places in which they conduct their drug distribution activities; such
Page 5 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 5 of 30
3:19-mj-00455-MMS
as Stash houses or safe houses; in business locations with which the trafficker is

associated; or in storage areas.

g) Itis common for members of drug trafficking organizations to maintain
telephonic communications before, during and after drug transactions. Calls
and/or text messages are often made between the drug source of supply and the
drug recipient, prior to departure of a drug courier and upon arrival of a drug
courier at the destination. Once at the destination, it is common for the courier to
contact the recipient, via the telephone. Records of such contacts, whether call
logs or text messages, are frequently maintained in the cellular telephone's
memory.

h) It is common for individuals involved in drug trafficking to use multiple cellular

OCT 07 2019

telephones to maintain contact with their associates. These individuals use
multiple cellular telephones because cellular telephones are mobile and can be (32O
easily obtained with a different subscriber name. A different subscriber name

and/or telephone number is often used by members of a drug trafficking

organization to thwart law enforcement detection of their illicit drug trafficking

activities. These different telephone numbers often have different subscriber

names and/or are pre-paid cellular telephones where the subscriber is difficult to

determine. Due to the fact that several different telephone numbers may be used,

it is common for traffickers of controlled substances to maintain the names and

Page 6 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 6 of 30
3:19-mj-00455-MMS
telephone numbers of associates within the cellular telephone memory. These
associate names and telephone numbers may be stored in historical call logs, text
messaging history or within the contacts section of the cellular telephone.

i) Itis common for members of drug trafficking organizations to take or cause to be
taken, photographs and/or videos of themselves and their co-conspirators and
associates. It is also common for members of drug trafficking organizations to
take or cause to be taken, photographs and/or videos of themselves and/or their
co-conspirators with controlled substances, large sums of money, guns and
expensive assets (i.e. jewelry, luxury cars). The aforementioned images are
frequently maintained in the memory of cellular telephone devices. Devices such
as smart cellular telephones often imprint each photo with the GPS coordinates
where such photos are taken. Thus, it is possible the location of stash houses and
other evidence by analyzing a digital photo,

j) Certain cellular telephones have a feature which allow the subscriber or user of
the device remote access to “wipe” or delete all the information if the device no
longer in their possession whether it be because it is lost, stolen, or seized.

4. This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

5. This affidavit is being prepared in support of a search warrant of the following:
Page 7 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 7 of 30

OCT 07 2019
3:19-mj-00455-MMS

a) APD Property Tag: 1198642, two Thumb Drives

The listed item above is currently in possession of the Anchorage Police Department.

Limited Nature of Affidavit

6. This electronic device is currently in possession of the Anchorage Police Department.
This electronic device is suspected to contain evidence, instrumentalities, and fruits of violation
of Title 21 U.S.C. §841(a)(1) and Title 18 U.S.C §924(c), I have participated in the investigation
of the offenses set forth above. The facts and information contained in this affidavit are based
upon my personal knowledge, information obtained from physical surveillance, federal search
warrants, information obtained from federal, state and local law enforcement officers and
information obtained from interviews and analysis of reports. In several instances, investigators
received information from confidential informants (C1). This information is denoted as such in
this affidavit and to the extent possible, has been corroborated through law enforcement or other

secondary reliable sources. All observations referenced in this affidavit that were not made by

OCT 07 2019

me were related to me by the person who made such observations. Unless specifically indicated,
all conversations and statements described in this affidavit are related in substance and in part
only and are not intended to be a verbatim recitation of such statements.

7. Ihave not set forth each and every fact learned during the course of this investigation. I
have set forth only those facts which establish the foundation for probable cause. Facts not set

forth herein are not being relied upon to establish probable cause. Nor do I request that this

Page 8 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 8 of 30
3:19-mj-00455-MMS
Court rely upon any facts not set forth herein in reviewing this affidavit in support of a search
warrant the following electronic device:
i. APD Property Tag: 1198642, two Thumb Drives
1. The listed item above is currently in possession of the Anchorage Police
Department.

8. Further, through instruction, training, and participation in investigations, as well as
through consultation with other agents and law enforcement personnel, I have become familiar
with the manner in which armed narcotics traffickers conduct their illegal business and the
methods used to disguise their narcotics activities. From experience and training, I have also
learned that narcotics traffickers frequently use encrypted cellular telephone applications,
cellular phone services, and other technologies to communicate, conduct, and conceal their
illegal activities from law enforcement.

9. Based on the facts as set forth in this affidavit, there is probable cause to believe that the

information described in Attachment A contains evidence of violations of Title 2] U.S.C.

OCT 07 2019

$84 1(a)(1) possession of a controlled substance with intent to distribute and 18 U.S.C. §924(c)

possessing a firearm in furtherance of drug trafficking, as described in Attachment B.

PROBABLE CAUSE

APD Case 18-10269

Page 9 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 9 of 30
3:19-mj-00455-MMS

March 11, 2018, Misconduct Involving Controlled Substance (MICS)
10. March 11, 2018, Anchorage Police Department (APD) Officer Degnan was dispatched to

a disturbance at 7558 Foxridge Way #6F, Anchorage, AK 99518. PANGILINAN was arrested
on Municipal Conditions. During the search Officer Degnan found a small clear baggie with 1.15
grams of a white crystal substance in PANGILINAN’s pocket. The substance field-tested
positive for methamphetamine. PANGILINAN stated during a post-Miranda interview that the

substance was methamphetamine and that he recently started using again.

APD Case 18-51612 and 18-51793
December 26, 2018, Eludinge and MICS

11. December 26, 2018, APD was pursuing a lead of a tracked stolen Subaru Outback
bearing AK Plate: JKN560. The vehicle was located at 8101 Peck, Anchorage, Alaska, still
running, and the driver sleeping in the driver seat, as the sole occupant. APD removed the driver
(identified as PANGILINAN) from the vehicle without incident. Officer Rydberg observed two
cell phones (APD Tags: 1177969 and 1177970) in the vehicle, one of which was receiving a
text message.

12. According to Officer Rydberg, the message displayed on the phone was consistent wj
an illicit drug customer requesting $250 worth of an illicit substance from their drug AO

Officer Rydberg based this opinion on his training and experience, as well as his tenure with

OCT 07 2019

APD's Vice Unit. PANGILINAN was searched and a small baggy with a white crystalline
substance was removed from his left jacket pocket. The crystalline substance wei ghed 1.0]

grams and field-tested positive for methamphetamine.
Page 10 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 10 of 30
3:19-mj-00455-MMS

APD Case 19-5404
February 10, 2019, Misconduct Involving Controlled Substance (MICS)
13. February 10, 2019, APD Officer See conducted a traffic stop on a vehicle whose

oecupant(s) gave information to Officer See. Officer See was informed that PANGILINAN had
multiple warrants and was dealing narcotics. PANGILINAN was currently supplying “Isaac”

who works security at Barrett Inn Hotel (Address: 4610 Spenard Rd, Anchorage, AK 99517).

APD Case 19-7231
February 24, 2019, MICS, Assault, Eluding, Resisting Arrest, Tampering with evidence
14. February 24, 2019, APD responded to a shots fired call at the Mt. View Car Wash

(Address: 3433 Commercial Dr, Anchorage, Alaska). When officers arrived a green/black Honda
Civic bearing AK Plate: JKX415 was attempting to flee the location. Officer Frey attempted to
block the Civic which resulted in the Civic ramming the patrol car. The driver of the vehicle
(identified as PANGLILNAN) fled the vehicle along with passengers Hans WELLS and Shania
AGLL A pistol was observed on the driver’s seat of the vehicle with an extended magazine.

15. PANGILINAN pulled an iPhone (APD Tag: 1181490) and other items out of his
pockets, dropping them on the ground. PANGILINAN continued to refuse commands and was
ultimately tased to gain compliance. Officers located a baggy containing .81 grams of a white
crystal substance that tested positive for methamphetamine near the iPhone, where

PANGILINAN was dropping items on the ground,

act Q7 Onis Page 11 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 11 of 30
3:19-mj-00455-MMS
16. During a post-Miranda interview, AGLI stated that she received a phone call from
PANGILINAN where she heard gunshots in the background. AGLI arrived at the Mt. View Car
Wash and observed PANGILINAN upset and he shot a round into the center console of the
vehicle. While speaking with PANGILINAN, AGLI heard sirens in the distance. PANGILINAN

then attempted to take another vehicle, trying to flee the scene.

APD Case 19-19061
May 3], 2019, Assault on Peace Officer
17, May 31, 2019, APD Officer Richwine performed a traffic stop on a black GMC

Yukon/Denali bearing AK Plate: EAA659 at the 227 block of Newell Street, Anchorage, AK. As
Officer Richwine contacted the driver of the vehicle, Officer Richwine observed spent cartridge
cases on the front and rear passenger floorboards, numerous loose pieces of ammunition
throughout the vehicle, along with a loaded Glock 21 pistol with an extended magazine tucked
behind the driver seat near the center console. Officer Richwine secured the Glock 21 pistol and
began asking the driver and passenger questions. The driver of the vehicle was identified as
PANGILINAN.

18. While Officer Richwine began to research PANGILINAN through his mobile computer
in his patrol vehicle, a white Kia sedan or white Ford Fusion with tinted windows drove by the
traffic stop, shooting. Officer Richwine began to exit his vehicle, and as he was doing so, the
GMC Yukon/Denali bearing AK Plate: EAA659 began to drive in reverse toward Officer

Richwine’s patrol car. The GMC Yukon/Denali rammed the patrol car and the open driver door

Page 12 of 30

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 12 of 30
3:19-mj-00455-MMS
struck Officer Richwine in the chest, knocking him off his feet, and causing him pain. The GMC
Yukon/Denali pulled forward and backed into the patrol car again to gain space, attempting to
flee. The GMC Yukon/Denali eluded police, driving through fences and yards, The GMC

Yukon/Denali and white Kia/Ford Fusion successfully elude apprehension,

APD Case 19-19615
June 4, 2019, Threat
19. June, 4, 2019, APD Officer Masten was investigating a drive by shooting threat at 1037

 

Fred Circle, Anchorage, AK 99515. Officer Masten interviewed the neighbors of 1037 Fred
Circle who confirmed that two previous shooting occurred at 1037 Fred Circle on June 3, 2019
and June 4, 2019 (APD Reports 19-19404 and 19-19552). Officer Masten interviewed the
occupant/victim of 1037 Fred Circle who stated that she received a text message from her
husband naming PANGILINAN as one of the four suspects of the reported shootings.

20. Officer Masten contacted the Anchorage Pretrial Office and was informed that
PANGILINAN was a methamphetamine dealer. PANGILINAN had cut off his ankle monitor on
May 20, 2019 and pretrial retrieved the property on May 21, 2019 and found a meth pipe along
with an empty holster were located at PANGILINAN’s residence 327 Pauline St #B, Anchorage,

AK 99504.

APD Case 19-19902
June 6, 2019, Eluding, MIW/Driveby Shooting

Page 13 of 30
OcT 07 2019

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 13 of 30
3:19-mj-00455-MMS

21. June 6, 2019, APD was actively looking for a 2001 black GMC Yukon/Denali bearing
AK Plate: EAA659 for being in multiple crimes. The GMC Yukon/Denali was located at 3021
Lois Drive, Anchorage, Alaska unoccupied. A gold GMC Sierra bearing AK Plate: JDA631
dropped off a Polynesian male who got into the driver’s seat of the black GMC Yukon/Denali.
Officer Lewis attempted to stop the GMC Yukon/Denali. The driver failed to stop and Officer
Lewis unsuccessfully attempted to pin the GMC Yukon/Denali. An occupant of the gold GMC
Sierra began firing multiple rounds while Officer Lewis attempted to stop the GMC
Yukon/Denali.

22. The GMC Yukon/Denali was located near 833 N Bunn, Anchorage, Alaska, and the
GMC Sierra was located at 3324 Thompson, Anchorage, Alaska, both vehicles unoccupied. The
vehicles were seized pending search warrant and taken to APD Indoor Secured Storage.

23. June 11, 2019, APD applied for and was granted search warrants 19-1898SW (gold
GMC Sierra bearing AK Plate: JDA631) and 19-1900SW (black GMC Yukon/Denali bearing
AK Plate: EAA659).

24. June 12, 2019, APD served search warrants 19-1898SW and 19-1900SW. Fingerprints
and DNA were taken from both vehicles. June 18, 2019, the fingerprint specimen from the gold
GMC Sierra’s driver's exterior door was positively identified as belonging to PANGILINAN,

25. During the course of this investigation, I have learned that PANGILINAN and his co-
conspirators travel in tandem vehicles. If one of the vehicles is stopped by law enforcement, the
other vehicle will provide a distraction, such as shooting in the officer's direction, so the other

vehicle can elude law enforcement.
Page 14 of 30

act 07 ona

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 14 of 30
3:19-mj-00455-MMS

APD Case 19-24229
July 9, 2019, MICS and Eluding
26. On July 9, 2019, APD conducted surveillance at 327 Pauline, Anchorage, Alaska for an

 

active State of Alaska arrest warrant for PANGILINAN. PANGILINAN left 327 Pauline and got
into the right rear passenger seat of a red Suburban bearing AK Plate: EEJ941. The driver of the
vehicle was observed and identified as Hans WELLS. WELLS also had outstanding warrants for
his arrest. APD followed the red suburban to the Holiday Gas Station at 1405 Bragaw,
Anchorage, Alaska where they attempted to stop the vehicle. The Suburban eluded.

27. APD officers located the red Suburban, abandoned, in an empty parking lot at the
intersection of Fireweed Lane and Seward Highway, Anchorage, Alaska. APD officers observed
PANGILINAN enter 606 E Fireweed Lane, Anchorage, Alaska at approximately 1745 hours, via
Sorrento’s Restaurant (Address: 610 E Fireweed Lane, Anchorage, Alaska) surveillance camera
footage. At approximately 1901 hours, PANGILINAN departed 606 E Fireweed Lane and got
into an unknown white Chevrolet Tahoe.

28. At approximately 2215 hours, PANGILINAN was observed leaving 3240 Penland
Parkway #88, Anchorage, Alaska in the front passenger seat of a red Honda CRV, bearing AK
Plate: JMM930. APD officers observed WELLS leave 3240 Penland Parkway #88 and walk east
towards Burger King (Address: 700 Northway Dr, Anchorage, Alaska). Officers observe
WELLS approach a 2014 white Cadillac Escalade (AK Temporary Tag: T816535) where
PANGILINAN was standing near the driver’s side door.

Page 15 of 30

OCT 07 2019

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 15 of 30
3:19-mj-00455-MMS

29. At approximately 2225 hours, APD officers approached the vehicle to arrest
PANGILINAN. PANGILINAN attempted to flee the area. APD Officer Butler observed
PANGILINAN discard items as he fled the area. PANGILINAN climbed a fence on the west
side of the Burger King parking lot and continued to discard items, to include a white iPhone
with a Under Armour case and sim card (APD Property Tag: 1198846). APD officers
eventually contacted PANGILIAN and he was arrested for his outstanding State of Alaska arrest
warrant.

30. Through his prior training and experience, APD Officer Butler identified some of the
discarded items as suspected methamphetamine. APD Officer Keating collected and took
custody of the suspected methamphetamine and the white iPhone. The substance field-tested
positive for methamphetamine. The methamphetamine was weighed at APD and had a gross
weight of 166 grams (including packaging). Additionally, officers observed and captured a photo
of the locked screen of the white iPhone in which there were several missed calls and Facebook

messages from known associates of PANGILINAN,

Page 16 of 30
OCT 07 2%

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 16 of 30
3:19-mj-00455-MMS

 

31. APD applied for and was granted search warrant 3AN-19-2225SW for the detached
storage shed in the back yard of 327 Pauline #B, which PANGILINAN had sole access to.

Officers observed a sophisticated security system within the shed which covered all avenues of

Page 17 of 30

oct 07 20!

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 17 of 30
3: 19-mj-00455-MMS
approach along with a safe, firearm magazines, ammunition, a digital scale, and other items. The
following items were seized from the shed:

a) APD Tag: 1198643-Swann DVR

b) APD Tag: 1198644-Samsung DVR
c) APD Tag: 1198645-Night Owl DVR
d) APD Tag: 1198647-Digital scale

e) APD Tag: 1199219-Safe

32. APD Officer Butler breached the safe and seized the following content within the safe:

a) APD Tag: 1198641-Drug scale from safe, with drug residue
b) APD Tag: 1198642-Two Thumb Drives from safe
33. On July 10, 2019 (the day after PANGILIAN was arrested after fleeing officers), ATF

Task Force Officer (TFO) Adair contacted occupants at 3240 Penland #88, Anchorage, AK
where PANGILIAN was observed the previous day. Veronica ZITTNAN was arrested for
outstanding warrants after she attempted to flee the residence. ATF TFO Adair spoke with
occupants of the residence, who stated PANGILIAN discarded multiple firearms at the home
after initially fleeing officers on the 9"". ATF TFO Adair suspected evidence of this information
might be contained within the cellular telephone PANGILIAN attempted to discard before being

arrested.

ATF Case 787010-19-0069
Continued investigation

34, Based upon my training and experience, the amount of methamphetamine possessed by

PANGILIAN on July 9, 2019 is consistent with the intent to distribute. Although no firearms

Page 18 of 30

OCT 07 Onis

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 18 of 30
3:19-mj-00455-MMS
were located on his person at the time of arrest, it is common for individuals engaged in mid-
level drug transactions to possess firearms to protect themselves and their business endeavor.
This common possession of firearms is also apparent in the aforementioned cases. I suspect
evidence of his involvement with firearms, in relation to the distribution of controlled
substances, will also be located within the two Thumb Drives (APD Tag: 1198642) sought in
this affidavit.

35, August 7, 2019, at approximately 1330 hours, APD Cyber Crimes Technician Brandon
Hunter executed search warrant 3:19-mj-291-DMS for PANGILINAN’s phone (APD Tag:
1198846). The security encryption could not be bypassed. From the partial extraction, ATF SA
Ryan Borgeson was able to locate an iCloud account linked to the phone:
team_g907 @icloud,com.

36. On October 2, 2019, ATF SA Borgeson reviewed jail phone calls made by
PANGILINAN, July 10, 2019 through August 1, 2019 and September , while incarcerated in
Anchorage Jail (Address: 1400 E 4th Ave, Anchorage, Alaska). A review of these jail calls

identified the following pertinent conversations made from PANGILINAN’s account:

July 22, 2019 at 1632 Hours - Phone call to phone number 907-957-0944

a) At approximately 4 minutes and 55 seconds Shania asks PANGILINAN “Why

you keep telling me you fucked over my cousin Mathew nigga?” “Why do you

Page 19 of 30

- pint 97 ong

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 19 of 30
3:19-mj-00455-MMS
keep telling me you got my cousin for 8007”. PANGILINAN replies with “cause
he didn't send my fucking last bill, he owe me like 1800 the last trip”.

b) At approximately 8 minutes Shania states “I know I should have got you for that
ah eight (8) grand last time” “the eight, eight, eight racks last time”.

PANGILINAN responds with “oh oh ya in the bag?”. Shania responds with “eight
grand in fifteen minutes nigga”.

c) At approximately 10 minutes and 10 seconds PANGILINAN states “he admitted
to Anchorage Police that he drives me around town to sell drugs” “I don’t know
but, I forgive him”.

d) At approximately 14 minutes Shania asks PANGILINAN if he ever found
anything out about his Kia. Shania wonders if APD still has it and what is going
on with it, referencing that something of significance was located in the vehicle.

e) During the course of the investigation, I have learned that PANGILINAN and his
co-conspirators have engaged in numerous crimes involving firearms and
controlled substances. I suspect evidence of his involvement with firearms, in

relation to the distribution of controlled substances, will be located within the Kia.

July 23, 2019 at 2013 Hours - Phone call to phone number 907-957-0944

Page 20 of 30
9
act 07 2

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 20 of 30
3:19-mj-00455-MMS
f) At approximately 4 minutes into the conversation, PANGILINAN states “Tell
Mika I’m over here ah, I’m on Golf Mod” “the side of the jail where the trailer is
where he could just pishhh pishhh pishhh” If they know where I am at technically
they could get me out of here” “cause the gate is right there, and its only grass”
“only fucking a wall.” “I think one Hummer.” “I’m going to make a plan and send

it to you”.

July 3], 20179 at 1651 Hours — Phone call to phone number 907-312-0386

At approximately | minute and 10 seconds into the conversation PANGILINAN

37 ee.

states “I left something in there... the cabinet where the dart board is” “there’s a

gat there... my gun, just look you'll see it”.

September 26, 2019 at 2031] Hours — Phone call to phone number 907-744-8071
35. At approximately 15 minutes and 30 seconds PANGILINAN states “I'm going to do my

time, I'm going to finish it... then I’m back at it again.”

TECHNICAL TERMS
36. Based on my training, and experience, I know cellular telephones and other electronic
devices often have capabilities that allow them to serve as a wireless telephone, digital camera,

portable media player, GPS navigation device, PDA, and to access the Internet. In my training

Page 21 of 30
oct 0 7 2019

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 21 of 30
3:19-mj-00455-MMS
and experience, examining data stored on devices of this type can uncover, among other things,
evidence that reveals or suggests who possessed or used the device.
37. Based on my training and experience, I use the above technical terms to convey the
following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books:” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files: storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

b, Digital camera: A digital camera is a camera that records pictures as digital

picture files, rather than by using photographic film. Digital cameras use a
Page 22 of 30

OCT 07 2H"

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 22 of 30
3:19-mj-00455-MMS
variety of fixed and removable storage media to store their recorded images,
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved

in such navigation. The Global Positioning System (generally abbreviated
Page 23 of 30

OCT 07 ong

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 23 of 30
3:19-mj-00455-MMS
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude. and
sometimes altitude with a high level of precision.

e. Computer: a computer as used herein is defined in 18 U.S.C. § 1030(e)(1), and
includes an electronic, magnetic, optical, electrochemical, or other high speed
data processing device performing logical, arithmetic, or storage functions, and
includes any data storage facility or communications facility directly related to or
operating in conjunction with such device.

f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook, that is primarily operated by touching the screen, Tablets
function as wireless communication devices and can be used to access the Internet
through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets
typically contain programs called apps, which, like programs on a personal
computer, perform different functions and save data associated with those
functions. Apps can, for example, permit accessing the Web, sending and

receiving e-mail, and participating in Internet social networks.
Page 24 of 30

OCT 07 2n19

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 24 of 30
3:19-mj-00455-MMS

g. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)
technology for determining the location of the device.

h. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same
state.

i. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178),
Every computer attached to the Internet computer must be assigned an IP address

Page 25 of 30

OCT 07 ent

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 25 of 30
3:19-mj-00455-MMS
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP
addresses.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS
38. Based on my knowledge, training, and experience, I know that electronic devices can
store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.
39. There is probable cause to believe that things that were once stored on the Device may
still be stored there, for at least the following reasons:

a) Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,

that data remains on the storage medium until it is overwritten by new data.

Page 26 of 30

OCT 07 2nt9

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 26 of 30
3:19-mj-00455-MMS

b) Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in
a “swap” or “recovery” file.

c) Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this
information.

d) Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

40. Forensic evidence. As further described in Attachment A, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:
Page 27 of 30

OCT 07 2019

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 27 of 30
3:19-mj-00455-MMS

a) Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).

b) Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence,

c) A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

d) The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process,
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e) Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.
Page 28 of 30

OCT O7 219

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 28 of 30
3:19-mj-00455-MMS

41. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit the examination of the device consistent with the
warrant. The examination may require authorities to employ techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.

42. Manner of execution. Because this warrant seeks only permission to examine a device
already in law enforcement’s possession, the execution of this warrant does not involve the
physical intrusion onto a premise. Consequently, I submit there is reasonable cause for the Court

to authorize execution of the warrant at any time in the day or night.

Page 29 of 30

OCT O7 2nts

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 29 of 30
3:19-mj-00455-MMS

CONCLUSION
43. Based upon the foregoing, your affiant submits this affidavit as probable cause to believe

Gian PANGILINAN is in violation of Title 21 U.S.C. §841(a)(1) possession of a controlled
substance with intent to distribute and 18 U.S.C. §924(c) possessing a firearm in furtherance
of drug trafficking is requesting a search warrant be granted authorizin g the examination of

the Devices identified as the following:

i) APD Property Tag: 1198642, two Thumb Drives
to seek the items described in Attachment B.

Respectfully submitted,
—~)
Ryan W. B
Special Agent
Bureau of Alcohol, Tobacco, Firearms and
Explosives
Subscribed and sworn to before me

on October Wn

UNITED rary S S AGISRATE JUDGE

 

Page 30 of 30

CT oy

Case 3:19-mj-00455-MMS Document 1-1 Filed 10/07/19 Page 30 of 30
